Name: Commission Regulation (EC) No 1841/2003 of 17 October 2003 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential
 Type: Regulation
 Subject Matter: agricultural policy;  beverages and sugar;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R1841Commission Regulation (EC) No 1841/2003 of 17 October 2003 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential Official Journal L 268 , 18/10/2003 P. 0058 - 0059Commission Regulation (EC) No 1841/2003of 17 October 2003amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potentialTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 7(2) and Articles 15 and 23 thereof,Whereas:(1) Commission Regulation (EC) No 1227/2000(3), as last amended by Regulation (EC) No 1203/2003(4), fixed the deadline for the period referred to in Article 2(3)(b) of Regulation (EC) No 1493/1999 during which a producer may obtain replanting rights after the area concerned has been planted. Since the date for applying the procedure provided for in Article 2(3) of Regulation (EC) No 1493/1999 has been postponed, the abovementioned deadline should also be extended accordingly.(2) So that the allocations provided for in Article 14(1) and (2) of Regulation (EC) No 1493/1999 can be determined effectively, the date by which the Member States must make their annual notifications to the Commission should be amended and the date to be used for the purposes of determining the expenditure actually incurred and expenditure validated should be fixed.(3) The fixed format of the data and information which the Member States must send to the Commission must also be adapted as regards the classification of vine varieties.(4) Regulation (EC) No 1227/2000 should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1227/2000 is hereby amended as follows:1. In Article 2(5), "15 July 2002" is replaced by "30 June 2004".2. In Article 16(1), the first sentence and points (a) and (b) are replaced by the following:"The Member States shall forward to the Commission, not later than 10 July each year in respect of the restructuring and conversion system:(a) a statement of expenditure actually incurred at 30 June of the current financial year and the total area concerned;(b) a statement of expenditure validated at 30 June of the current financial year and the total area concerned;"3. In the Annex, table 9 "Classification of wine-grape vine varieties" is replaced by the table in the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 143, 16.6.2000, p. 1.(4) OJ L 168, 5.7.2003, p. 9.ANNEX">PIC FILE= "L_2003268EN.005902.TIF">1. Annual communication on a date in the year decided on by the Member State with details of any changes in relation to the previous year (Article 20(4) and (9) of this Regulation).2. Member States are to adjust the table to bring it into line with their systems for classifying varieties."